DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract and Remarks filed on October 21, 2022 is/ are acknowledged.  
2.2.	Claims 2 – 6 have been canceled. Claims 9-20 have been withdrawn. Claims 1 and 7-8 are active.
2.3.	Claim 1 has been amended by introducing new limitation " consisting of " with respect to " a composition for liquid crystal polymer synthesis", by incorporation of the limitations of canceled claims and for clarity in order to overcome indefinite Rejections of Record. 
	Partial support for the amendment to Claim 1 has been found in Applicant's published Specification US 2020/0102420 (see [0143] for test method) and canceled claims. However, support for language " consisting of " with respect to a composition for liquid crystal polymer synthesis " raises new issue and require further consideration.
	Consequently, it is appropriate to make instant Action Final.
3.	The Abstract of the disclosure filed on October 21, 2022 is acknowledged and accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




4.1.	Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because to the support for language "consisting of" with respect to " a composition for  liquid crystal polymer synthesis" was not found in Applicant's Specification. 
In this respect note that to the contrary of the language " consisting of "  composition for synthesis requires not only a) CHDA (1,4-cyclohexanedicarboxylic acid); b) HQ (Hydroquinone); c) HBA (4-hydroxybenzoic acid) and d) HNA ( 6-hydroxy-2-naphthalenecarboxylic acid), but also presence of acetic anhydride.
Therefore, newly added limitation " consisting of" represent New description requirement and therefore, New Matter.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.2.	Claims 1,7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: presence of acetic anhydride in the composition for liquid crystal synthesis which is critical for preforming synthesis of the claimed liquid crystal polyester.	                            
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (US 2016/0053118) combined with Yoon et al " Advanced Polymerization and Properties of Biobased High Tg polyester of Isosorbide and 1,4-Cyclohexanedicarboxylic Acid through in Situ acetylation, 2013 ( reference of Record).
5.1.	Regarding Claims 1 and 7-8 Nair disclosed LCP and composition of this polyester with other polymer, wherein LCP is " low naphthenic" polyester" ( see [0027],[0036]) which comprises less than 15 mol% or preferably less than 8 mol% or about 5 mol% or less of any naphthenic acids, including HNA.  LCP is also comprising HBA in the amount from 40 mol% to about 95 mol% ( see [0034]), aromatic diol, wherein HQ is " particularly suitable" -see [0035] in the amount up to 30 mol%, dicarboxylic acids as TA (Terephthalic acid) in the amount up to 30 mol% and " in certain embodiments, the polymer may contain one or more repeating units derived from non-aromatic monomers, such as aliphatic or cycloaliphatic hydroxycarboxylic
acids, dicarboxylic acids (e.g., cyclohexane dicarboxylic acid)..." – see [0035].
	Therefore, Nair disclosed LCP comprising same ranges for HBA, HQ, HNA and for dicarboxylic acid component, which may comprise TA or CHDA in the amount up 30 mol%. 
5.2.	However, it is well known (see Yoon) that " CHDA is based on cyclohexane while the structure of TPA is based on a benzene ring. As a result, CHDA has better weatherability, higher impact strength, and faster stress relaxation. CHDA has three isomers with chair conformations: axial, axial (a,a) trans-isomer, as well as an
equatorial, equatorial (e,e) trans-isomer and an a,e cis-isomer. The transition between the trans conformations occurs through a twisted boat intermediate conformation. This results in high impact resistance and strong mechanical properties" – see page 2931, left column).
5.3.	Therefore, it would be obvious to replace TPA with CHDA in composition disclosed by Nair in order to obtain LCP with better mechanical properties and weatherability per teachings provided by Yoon with reasonable expectation that LCP obtained as taught by Nair and Yoon would have same comparative tracking index rating until unexpected results to the contrary can be shown.  
Response to Arguments
6.	Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.
6.1.	Applicant's arguments with respect to obvious Rejection over Nair combine with Yoon based on alleged deficiency of Yoon : " Yoon merely discloses "advanced polymerization and properties of biobased high Tg polyester of isosorbide and 1,4-cyclohexanedicarboxylic acid through in situ acetylation.... While Yoon is related to a method for preparing biobased high T g polyester of isosorbide and 1,4-cyclohexanedicarboxylic acid through in situ acetylation (id., Experimental Section), it
fails to teach any technical feature corresponding to the composition for liquid crystal polymer synthesis of the present invention"..." Moreover, Yoon does not teach, suggest, or motivate using the mixture of: an aromatic monocarboxylic acid having 7 to 10 carbon atoms and containing a hydroxyl group; an aromatic monocarboxylic acid having 11 to 20 carbon atoms and containing a hydroxyl group, ... a cycloalkane dicarboxylic acid having 5 to 20 carbon atoms or an ester compound thereof; ... [and] benzenediol having 6 to 10 carbon atoms, as recited in amended independent claim 1."
6.2.	In response for this argument note that Yoon as a secondary reference does not need provide teachings regarding all elements of Claim 1 – those elements already disclosed by Nair as explained above. However, Yoon does need provide sufficient motivation to one of ordinary skill in the art to CHDA instead of TA. As explained above, Yoon does just this by stating that"  CHDA is based on cyclohexane while the structure of TPA is based on a benzene ring. As a result, CHDA has better weatherability, higher impact strength, and faster stress relaxation... This results in high impact resistance and strong mechanical properties". 
	Therefore, Applicant's arguments with respect to Yoon and Nair combined with Yoon were found unpersuasive. 
6.3.	Applicant's also argue that: " Examiner has used the present application "as a guide through the maze of prior art references, combining the right references in the right way so as to achieve the result of the [present] claims" and "Section 103 does not permit such hindsight reconstruction", citing two different court cases.
	In response for this argument note that current Rejection based on two references, not on multiple reference which could be considers " maze of prior art". 
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Finally, Applicant stated that Nair disclose presence of at least 1 mole% of TA.  For this  reason Applicant stated that "  Thus, even if one skilled in the art would be motivated to combine Yoon with Nair, which Applicant does not concede, the combined invention would also comprise terephthalic acid, isophthalic acid, or a combination thereof". In response for this argument note that Yoon provide sufficient motivation to replace portion or all amount of TA as explained above in order to obtained polymer with better mechanical properties and weatherability. 
Applicant's also argued that: " Further, there is no suggestion or motivation in  either Nair or Yoon to derive the comparative tracking index rating (as measured according to IEC standard 60112) of class 0 as recited in amended independent claim 1." 
In response for this argument note that as established in the art : " The fact that appellant has recognized another advantage ( in this case – tracking index)  which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985).
6.4.	Applicant also argues that " Examples 1 to 4 (i.e., consisting of CHDA, HQ, HBA, and HNA, where the total molar content of CHDA and HQ is 46 mol% to 76 mol% based on the overall composition) have a comparative tracking index rating (as measured according to IEC standard 60112) of class 0 (meaning the maximum voltage at which
no tracking was generated by pollutants between two electrodes is 650 V or more), confirming that the polymers had excellent insulation properties".
	In response note that this argument is not commensurate with scope of Claim 1 because Data obtained by Applicant based on specific monomers, but scope Claim 1 is significantly broader and not limited to use of CHDA, HQ, HBA and HNA. 
At least for reasons above, Applicant's arguments were found unpersuasive and Rejection is maintained and made Final.
 Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763      


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765